Citation Nr: 0618391	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  96-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than June 27, 1995, 
for the grant of entitlement to nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that granted entitlement to nonservice-connected 
pension benefits and assigned an effective date of December 
22, 1995.  The veteran appealed the assigned effective date.  
The RO subsequently issued a decision in April 1996 that 
assigned an effective date of July 12, 1995.  By a rating 
action dated in January 1999, the RO assigned an effective 
date of June 27, 1995.  Jurisdiction over the matter 
transferred to the Boise RO during the pendency of the 
appeal.

A review of the record shows that there was some question as 
to whether the veteran wished to be scheduled for a personal 
hearing before a Veterans Law Judge.  However, in a Report of 
Contact (VA Form 119) dated in July 2005, the veteran 
specifically informed the RO that he did not want a hearing, 
and that he wanted his file returned to the Board as soon as 
possible.  A December 2005 statement from his representative 
also notes that the veteran no longer desires a personal 
hearing.

In March 2006, and after the appeal was certified for Board 
review, the appellant submitted additional evidence which may 
not have been reviewed by the RO.  However, the veteran, 
through his representative, submitted a waiver of RO 
consideration of the new evidence in June 2006.  Thus, a 
remand for RO review of this evidence is not necessary, and 
it may be considered by the Board in the first instance.  See 
38 C.F.R. § 20.1304(a) (2005).





FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied 
entitlement to nonservice-connected pension.  The veteran was 
notified of the decision by letter dated September 26, 1994, 
and he did not file a timely notice of disagreement.

2.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
between the date of final decision in September 1994 and the 
June 27, 1995 effective date of award assigned.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied 
entitlement to nonservice-connected pension is final.   38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The criteria to assign an effective date earlier than 
June 27, 1995, for the grant of entitlement to nonservice-
connected pension benefits have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The record shows that the claim for nonservice-connected 
pension benefits was granted in a March 1996 rating decision, 
and that the veteran appealed that decision.  There is no 
evidence that the veteran has been provided any type of 
notice of the VCAA with respect to the issue of entitlement 
earlier effective date for the grant of entitlement to 
nonservice-connected pension benefits.  

However, the Court recently held in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) that the statutory scheme of § 5103(a) 
contemplates that once a decision awarding service 
connection, a disability rating (nonservice-connected 
pension), and an effective has been made, "§ 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Because the grant of nonservice-connected pension benefits 
was awarded prior to the November 2000 enactment of the VCAA, 
there was no error in VA failing to provide the veteran § 
5103(a) before the decision was issued.  Further, since the 
veteran's claim for nonservice-connected pension benefits had 
been substantiated in the March 1996 decision, VA had no 
further duty to notify him as to how to substantiate his 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
sum, there was no error in not providing the veteran notice 
of the VCAA (particularly 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) because no such notice was required.  

The Board had remanded the case to the RO in January 2005 for 
VCAA notice; however, a letter was not sent to the veteran.  
In any event, based upon the argument presented by the 
veteran and his representative, it is clear that he has 
actual knowledge of the information and evidence that is 
necessary to substantiate the claim, and any failure in the 
duty to notify is therefore nonprejudicial.  Further, in 
response to an effort by the RO to discuss the claim, the 
veteran specifically stated that he had no additional 
evidence to submit and wanted his appeal certified back to 
the Board "tomorrow."  See Report of Contact, dated July 
19, 1995.  His representative stated in December 2002 that 
all remand directives had been satisfied by the AOJ.  
Therefore, any additional efforts in this regard are not 
warranted.  

In addition to the duty to notify, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has not identified any relevant, 
outstanding evidence that would support his earlier effective 
date claim, and given the nature of such claim, other 
development, such as VA examination, is not warranted.  VA 
has therefore satisfied its duty to assist.

Earlier Effective Date

The veteran claims entitlement to an effective date earlier 
than June 27, 1995, for his award of entitlement to 
nonservice-connected pension.  The assignment of effective 
dates of awards is generally governed by 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400.  Except as otherwise provided, the 
effective date of an evaluation and award of pension based 
upon an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim 
may be any communication or action indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2005).  An informal claim must be written.   
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999).  The 
informal claim must also identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation. 38 C.F.R. § 
3.151(a).  Under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.

The Board finds that the claim for an earlier effective date 
of award of nonservice-connected pension benefits must be 
denied.  The RO first adjudicated a claim of entitlement to 
nonservice-connected pension in a September 1994 rating 
decision.  Considering the evidence of record at that time, 
the RO determined that the veteran's physical disabilities 
did not preclude him engaging in employment of a sedentary 
nature.  Reference was made to reports from his private 
physician.  The RO provided the veteran notice of this 
decision by letter dated September 26, 1994.  This notice 
also apprised the veteran of his procedural and appellate 
rights.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2005).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201 (2005).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2005).

A review of the record fails to reveal any documents filed by 
the veteran, or by his representative, within the one year 
period that could be construed as an NOD.  In this regard, 
the Board acknowledges that veteran's argument that a July 
12, 1995 telephone conversation between the RO and his 
representative should have been construed as his NOD.  He 
asserts that their conversation included discussion of his 
desire to appeal the September 1994 decision.  Similarly, in 
a statement dated in April 1996, his representative expressed 
her belief that the communication should have been considered 
as an appeal on the issue of entitlement to nonservice-
connected pension.  A Report of Contact of the July 1995 
telephone discussion, however, makes no reference to the 
September 1994 decision or the veteran's desire to appeal any 
earlier decision.  There was no mention of the September 1994 
decision and no indication that the veteran was dissatisfied 
or disagreed with that decision and desired to contest the 
result.  Rather, the report indicates that the veteran was 
seeking a claim for service connection for multiple 
disabilities and a nonservice-connected pension and that 
evidence was to be submitted.  The evidence, consisting of 
service medical records and private medical records, was 
thereafter received on December 22, 1995.  

The veteran alternately argues that he filed an NOD with the 
September 1994 decision well in advance of the July 1995 
telephone conversation.  In support thereof, on May 13, 1996 
he submitted a statement dated September 30, 1994, wherein he 
wrote "[t]his reply is regarding my appeal of your 9-26-94 
decision of my claim for nonservice-connected dis [sic], if 
there is a form to fill out could you mail it to me."  His 
mother stated that she gave him the paper for the appeal to 
be written on and mailed it for him.  She said that she 
handed it to the mail carrier at her door.  However, there is 
no copy of this letter contained in the claims file.  There 
is also no contemporaneous date stamp on the letter showing 
that it was actually received by the RO in September 1994.  

The Court has held that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  This presumption of 
regularity applies to procedures at the RO.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  

Applying this presumption to the instant case, the Board must 
conclude that a copy of the veteran's September 30, 1994, 
correspondence would be contained in the claims file had it 
actually been received by the RO.  Since there is no such 
copy contained in the claims file, the Board holds that this 
statement, which arguably could be construed as an NOD, was 
not submitted in a timely manner.  Similarly, as discussed 
above, the July 1995 Report of Contact is absent any 
indication that the veteran or his representative expressed a 
desire to appeal the September 1994 decision.  Again, an 
application of the presumption draws the Board to conclude 
that VA personnel would have made a notation in the report, 
indicating that the veteran intended to appeal the September 
1994 decision, if in fact such an intent was raised.  The 
Board therefore finds that there is no correspondence that 
could be construed as an NOD received within the one-year 
period following the September 1994 rating decision.  
Accordingly, the September 1994 decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

The record next reflects that the veteran submitted a 
Veteran's Application for Compensation or Pension (VA Form 
21-526) on December 22, 1995.  On review of the evidence 
received since the September 1994 decision, the RO determined 
in a March 1996 rating decision that the veteran was unable 
to secure and follow a substantially gainful employment due 
to his occupational background, education, and disabilities.  
The RO assigned an effective date of December 22, 1995, as 
that was the date the veteran's claim for benefits was 
received.  

In April 1996, the RO found that there had been clear and 
unmistakable error (CUE) in the March 1996 decision .  The RO 
held that the July 12, 1995, Report of Contact should have 
been construed as an informal claim for pension benefits, and 
that the veteran had formalized his claim within one year of 
that date.  The RO therefore assigned an effective date of 
July 12, 1995, for the grant of nonservice-connected pension 
benefits.  

Thereafter, in a decision dated in January 1999, the RO 
assigned a June 27, 1995 effective date.  The RO observed 
that a June 27, 1995, VA treatment note showed that the 
veteran was prescribed a medication, and that it would 
presume that the veteran was examined at that time.  As such, 
the RO found that the June 27, 1995, treatment note 
constituted an informal claim under 38 C.F.R. § 3.157(b)(1) 
for nonservice-connected pension benefits.

The facts are clear that, following the September 1994 RO 
denial of nonservice-connected pension, the veteran next 
filed a claim for pension benefits on December 22, 1995.  The 
RO determined that an informal claim for benefits was 
received by virtue of VA treatment on June 27, 1995.  
However, the Board finds that there is no evidence informal 
claim, formal claim, or written intent to file a claim for 
entitlement to pension benefits earlier than June 27, 1995.  
The RO has assigned an earlier effective date pursuant to the 
provisions of 38 C.F.R. § 3.157(b)(1) that allows for certain 
records, such as VA clinic records, to be accepted as 
constituting an informal claim for pension or compensation 
benefits.  Indeed, the Board finds the RO was generous in 
construing a single sentence treatment note prescribing a 
medication as evidence of an examination.  Nevertheless, 
there are no other VA treatment records between September 
1994 and June 27, 1995, that could be viewed as an informal 
claim for compensation.  Thus, the date of June 27, 1995, is 
the proper effective date of award in this case; the date of 
claim following a prior final disallowance.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400.

The Board acknowledges findings in the record that indicate 
that the veteran had been unemployed since 1993.  There are 
also private medical reports that were received following the 
September 1994 decision.  These records were received on 
December 22, 1995 and thereafter, and suggested that the 
veteran had been rendered unemployable following a 1993 
workplace accident.  Also received in 1996 were records from 
the Eugene Vet Center showing treatment in April and May 1995 
for PTSD.  Nevertheless, the record clearly establishes that 
the veteran failed to perfect an appeal to the RO's September 
1994 decision that made the factual determination that he was 
not permanently and totally disabled.  Additionally, in the 
case of private medical records and records from state and 
other institutions, the date of receipt of such evidence is 
accepted as the date of receipt of a claim.  See 38 C.F.R. 
§ 3.157(b)(2), (3).  None of these records were received 
between September 1994 and June 27, 1995.  

The Board also observes that there is nothing in the claims 
file to show that the veteran meets the requirements for a 
retroactive effective date for pension benefits based upon 
incapacitation to file a claim.  See 38 U.S.C.A. § 
5110(b)(3)(A), (B) (West 2002);38 C.F.R. § 3.400(b)(ii)(B) 
(if the veteran was prevented, by reasons of a disability 
which was so incapacitating, from applying for pension 
benefits for a period of at least 30 days beginning on the 
date on which he became permanently and totally disabled, the 
effective date will be the date of application for the 
benefits or the date on which he became permanently and 
totally disabled, provided that the veteran applies for a 
retroactive award within one year from such date, whichever 
is to the advantage of the veteran).  The veteran does not 
contend otherwise.  As such, and for the reasons discussed 
above, the claim for an effective date earlier than June 27, 
1995, for the grant of entitlement to nonservice-connected 
pension benefits must be denied.


ORDER

Entitlement to an effective date earlier than June 27, 1995, 
for the grant of entitlement to nonservice-connected pension 
benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


